Citation Nr: 1811423	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  17-60 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to April 1956 and from November 1964 to January 1988.  He is the recipient of multiple awards and decorations, including the Combat Action Ribbon.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran submitted a notice of disagreement with the RO's determination, and in October 2017, the RO issued a Statement of the Case addressing the matter.  The Veteran perfected a timely appeal via his submission of a VA Form 9 in November 2017.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has, at worst, Level V hearing loss in the right ear and Level IV hearing in the left ear.

2.  The Veteran's tinnitus had its inception during active service or is otherwise causally related to in-service noise exposure and/or his service-connected hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (2012); 38 C.F.R. § 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

In pertinent part, the Veteran's service treatment records show that at his January 1953 enlistment medical examination, no pertinent abnormalities were identified.  Whisper test hearing was noted as 15/15.  In-service treatment records show a threshold shift in hearing acuity during active duty; however, the records are negative for specific complaints or findings of tinnitus.  At his September 1987 military separation medical examination, bilateral hearing loss was noted.  

In May 2017, the Veteran filed a claim of service connection for hearing loss and tinnitus, which he attributed to acoustic trauma in service, including during combat in Vietnam.  

In pertinent part, the evidence assembled in connection with the claim includes VA clinical records showing that in June 2015, the Veteran sought treatment for hearing loss, which he indicated had begun about 10 years prior.  He reported difficulty understanding speech in the presence of background noise.  The Veteran also reported that he did not hear his wife when she spoke while walking away or from another room.  In addition to hearing loss, the Veteran reported tinnitus which had begun about 25 years prior.  By way of history, the Veteran reported military noise exposure from weapons and artillery.  He denied occupational and recreational noise exposure.  Although an audiometric examination was conducted, the results are not of record.  Based on the results of the audiometric examination, however, the examiner diagnosed bilateral high frequency sensorineural hearing loss and determined that the Veteran was a candidate for amplification.  The examiner also diagnosed tinnitus, consistent with cochlear pathology.  

In connection with his claim, the Veteran was afforded a VA medical examination in July 2017.  He reported noise exposure during active service, including from weapons and aircraft.  The Veteran denied the use of hearing protection during military service.  He also acknowledged some post-service noise exposure from hammering while building his home, but he denied other post-service noise exposure.  The Veteran estimated that the onset of his hearing loss was in 1986.  With respect to tinnitus, the Veteran reported a bilateral buzzing sound, plus a sensation of someone blowing in his right ear all of the time.  The Veteran further noted an intermittent sensation of a lot of earwax in his ears.  He dated the onset of these symptoms to approximately late 2015.  

An audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
40
70
90
LEFT
20
20
45
70
95

The average pure tone thresholds were 54 decibels on the right and 58 decibels on the left.  Speech discrimination testing using the Maryland CNC word list was 92 percent in the right ear, and 96 percent in the left ear.  The diagnosis was sensorineural bilateral hearing loss.  The examiner concluded that it is at least as likely as not the Veteran's bilateral hearing loss is caused by or a result of an event in military service, as he reported the onset of hearing loss in 1986 and because his service treatment records documented an apparent progression of high frequency hearing loss throughout service.  The examiner further noted that the Veteran's hearing loss does not impact ordinary conditions of daily life, including the ability to work.  With respect to the Veteran's tinnitus, the examiner noted that based on the Veteran's report of a false sensation of something in his right ear coupled with unilateral tinnitus and a significant change in low frequency hearing in the right ear on a June 2015 audiogram, a follow up with ENT is recommended to determine the etiology of the tinnitus.  He further noted that late onset tinnitus was not characteristic of tinnitus related to past military noise exposure "as IOM statement does not support damage occurring with a delay after noise exposure."

In an October 2017 statement, the Veteran indicated that he had misunderstood the examiner's question regarding tinnitus.  He explained that the onset of his tinnitus was in 1971, while on active duty, but that it became worse in more recent years.  

In support of his claim, the Veteran submitted private clinical records showing that in July 2017, he underwent an audiological evaluation.  An uninterpreted chart of that evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
15
40
65
70
LEFT
20
25
40
65
85

The average pure tone thresholds were 48 decibels on the right and 54 decibels on the left.  Speech discrimination was noted as 80 percent in both ears.  

The Veteran was again seen in December 2017.  At that time, he reported hearing loss and chronic ringing in both ears "for years."  He was in the Navy for 30 years and was exposed to high intensity noise during that time.  The Veteran again underwent audiometric testing in December 2017.  An uninterpreted audiological evaluation report shows pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
55
45
45
70
80
LEFT
20
20
40
70
80

The average pure tone thresholds were 60 decibels on the right and 53 decibels on the left.  Speech discrimination was noted as 72 percent in the right ear, and 76 percent in the left ear.  

The examiner confirmed the Veteran's diagnosis of mild to severe sensorineural bilateral hearing loss.  The examiner noted that the Veteran had a long history of intense noise exposure in the Navy.  He concluded that the Veteran's hearing loss is more likely than not related to the prolonged noise exposure.  The examiner also diagnosed bilateral tinnitus, most likely caused by the noise exposure in service as well as hearing loss.  


Analysis

Initial compensable rating for bilateral hearing loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2017).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2017).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Applying the facts in this case to the legal criteria discussed above, the Board finds that an initial 10 percent rating for bilateral hearing loss is warranted.  

As set forth above, audiometric testing conducted in connection with the July 2017 VA medical examination recorded average pure tone thresholds of 54 decibels in the right ear and 58 decibels in the left ear.  Speech discrimination was noted as 92 percent in the right ear, and 96 percent in the left ear.  These audiometric findings equate to Level I hearing loss in the right ear and Level II hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a noncompensable evaluation results.  

The record on appeal, however, also contains a July 2017 private audiological evaluation which records average pure tone thresholds of 48 decibels in the right ear and 54 decibels in the left ear.  Speech discrimination was 80 percent, bilaterally.  These audiometric findings equate to Level III hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, a 10 percent evaluation for the Veteran's bilateral hearing loss results.  

The Veteran's hearing acuity was reevaluated in December 2017.  At that time, average pure tone thresholds were 60 decibels in the right ear and 53 decibels in the left ear.  Speech discrimination was 72 percent in the right ear, and 76 percent in the left ear.  These audiometric findings equate to Level V hearing loss in the right ear and Level IV hearing loss in the left ear.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the 10 percent rating for the Veteran's bilateral hearing loss is confirmed.  

The Board notes that it is unclear whether the two private speech discrimination tests were conducted using the Maryland CNC word list, as required by 38 C.F.R. § 4.85(a).  Unfortunately, the RO failed to obtain clarification.  However, because the results of the December 2017 test appear to confirm the findings of the July 2017 test, and because the examinations appear to be otherwise reflective of the Veteran's hearing acuity, the Board finds that they are probative.  Because two of the three audiologic test reports of record have resulted in findings corresponding to a 10 percent evaluation for hearing loss during the appeal period, the Board assigns reasonable doubt to the Veteran.  

The Board has also considered the provisions of 38 C.F.R. § 4.86.  However, the Veteran has not had pure tone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Therefore, an evaluation in excess of 10 percent cannot be granted for an exceptional pattern of hearing.

The Board has also considered the evidence of record showing that the Veteran has difficulty understanding speech in the presence of background noise or when others are not facing him.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a rating in excess of 10 percent for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Board finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria.

Accordingly, an initial 10 percent rating, but no greater, for bilateral hearing loss is granted.  38 C.F.R. § 4.3.  Simply stated, on this record, the results provide a basis to grant a 10 percent rating.  However, none of the VA or private audiograms of record support a rating in excess of 10 percent for the Veteran's bilateral hearing loss.  In addition, there is no basis to "stage" the Veteran's 10 percent rating for bilateral hearing loss, as his symptoms and test results have fairly remained consistent throughout the entire appeal period, effective from May 25, 2017.  Fenderson, 12 Vet. App. at 126.

Tinnitus

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including an organic disease of the nervous system, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016); Fountain v. McDonald, 27 Vet.App. 258 (2017) (holding that section 3.309(a) includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

After carefully considering the record on appeal, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The record on appeal shows that the Veteran is a combat Veteran who reports significant noise exposure in service, including during combat.  38 U.S.C.A. § 1154(b).  Indeed, service connection for bilateral hearing loss related to that in-service noise exposure has been established.  In addition, as detailed above, the Veteran has submitted a December 2017 opinion from his private clinician who concluded that the Veteran's bilateral tinnitus was most likely caused by the noise exposure in service as well as his hearing loss.  

The Board assigns this opinion significant probative weight.  The examiner's opinion is consistent with the record of established noise exposure in service.  Moreover, the Board notes that it is medically well established that tinnitus may occur as a symptom of sensorineural or noise induced hearing loss.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  The Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.

Accordingly, given the grant of service connection for bilateral hearing loss, the December 2017 medical opinion linking tinnitus to the Veteran's service-connected hearing loss and/or his in-service noise exposure, and The Merck Manual indicating that tinnitus may occur as a symptom of sensorineural hearing loss, the Board finds that service connection for tinnitus is warranted.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board's conclusion is strengthened by the Veteran's reports of tinnitus since active duty.  Because of the inherently subjective nature of tinnitus, it is readily capable of lay description.  See Charles v. Principi, 16 Vet. App. 370 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, the Veteran is competent to report when he began experiencing tinnitus and the history of his symptoms.  In addition, Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  

The Board has considered the July 2017 opinion from the VA examiner but finds it to be of limited probative value.  First, the examiner determined that additional evaluation by an ENT specialist was required to determine the etiology of the Veteran's tinnitus.  Such evaluation was not conducted.  Moreover, the examiner noted that late onset tinnitus is not characteristic of tinnitus related to past military noise exposure.  In this case, however, the Veteran has reported the onset of his tinnitus in service or shortly thereafter.  Thus, the examiner's notation of late onset tinnitus is not based on an accurate factual premise.  Finally, the examiner failed to relationship between the Veteran's tinnitus and his service-connected sensorineural hearing loss.  For all of these reasons, the Board assigns the opinion limited probative value and finds that it does not outweigh the positive evidence discussed above.  



ORDER

Entitlement to an initial 10 percent rating, but no higher, for bilateral hearing loss is granted. 
 
Entitlement to service connection for tinnitus is granted.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


